                                   UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEW MEXICO


AL-RASHAAD R. CRAFT,

                    Plaintiff,

v.                                                                    No. 2:17-cv-00469-NF-KHR

CHAD WRIGHT, in his official and individual
capacity; and AHMAD WHITE, in his official
and individual capacity,

                    Defendants.

     DEFENDANTS’ MOTION FOR QUALIFIED IMMUNITY SUMMARY JUDGMENT
                                 AND
                       MEMORANDUM IN SUPPORT


           COME NOW Defendants, by and through their attorneys of record, Atwood, Malone,

Turner & Sabin, P.A, by Bryan Evans and Renee Gantert and, pursuant to Rule 56 of the Federal

Rules of Civil Procedure, hereby move this Court for entry of an order granting them summary

judgment, on the basis of qualified immunity, and dismissing Plaintiff’s Complaint with

prejudice.1



                                 MOTION FOR SUMMARY JUDGMENT

           1. As more fully set forth below, there is no genuine dispute as to any material fact

               concerning the applicability of the doctrine of qualified immunity to the actions of

               Defendants or to their entitlement, therefore, to summary judgment.

           2. As more fully set forth below, Defendants are entitled to judgment as a matter of law.




1
    Plaintiff’s counsel has been contacted and opposes this Motion.

                                                           1
                                MEMORANDUM IN SUPPORT

                                                 I.

                                       INTRODUCTION

         This lawsuit arises out of Detective Ahmaad White’s arrest of Plaintiff on April 25, 2015

for aggravated battery and disturbing the peace. In addition to suing Detective White, Plaintiff is

also suing Captain Chad Wright. The arrest stemmed from an altercation between Plaintiff and a

woman named Susan Stone that occurred at the Shipp Street Plaza in Hobbs a week before. Stone

and an eyewitness reported that Plaintiff had pushed her to the ground after she waved her cigarette

lighter in front of the camera Plaintiff had set up to record himself preach. Plaintiff admitting

pushing Stone, although, unlike Stone and the eyewitness, Plaintiff claimed she had pushed him

first.

         Brandon Ellis, the Hobbs police officer who initially responded to the scene, prepared a

report and advised both parties how to go about pursuing charges. Susan Stone did want to press

charges. Detective White was contacted about the case the next day. He re-interviewed the

eyewitness and Stone, both of whom, again, reported that Plaintiff had pushed her to the ground

after she waved her lighter in front of his camera. When he spoke to Ms. Stone, Detective White

observed bruises on her forearm and on the back of her head, which he photographed. At this

point, Detective White conferred with the District Attorney and the two determined there was

probable cause to charge Plaintiff. Detective White applied for an arrest warrant, and a local

magistrate judge granted the warrant application on April 23, 2015.

         Notwithstanding the fact that he was arrested pursuant to a warrant issued by a local

magistrate upon a finding of probable cause, Plaintiff alleges that his arrest was unconstitutional

in several respects. He asserts that it violated his Fourth Amendment right to be free from unlawful



                                                 2
seizure and malicious prosecution, as well as his First Amendment rights to free speech and free

exercise of religion. Fourth Amended Complaint, [Doc. 38], Counts I-IV. As illustrated herein,

however, neither the evidence nor the law supports Plaintiff’s claims against either Detective

White or Captain Wright. His Complaint cannot survive summary judgment and should be

dismissed as a matter of law.



                                                         II.

                      STATEMENT OF UNDISPUTED MATERIAL FACTS

         The Altercation with Susan Stone

         1.       On Saturday April 18, 2015, Plaintiff Al-Rashaad Craft went to the Shipp Street

Plaza in Hobbs, set up his phone on a tripod, and began to record himself preaching. Plaintiff’s

Fourth Amended Complaint [Doc. 38], ¶¶ 6-7, 9-10; Deposition of Al-Rashaad Craft, 65:13-20,

attached hereto as Exhibit 1.

         2.       Plaintiff had been in Hobbs for approximately eight months, during which time he

went out and preached in public almost “every weekend, or every other weekend.” Ex. 1, 33:12-

24.

         3.       Plaintiff recorded his preaching and then uploaded the recordings to his YouTube

channel, “Hawashinawa Ma Ri.” Ex. 1, 30:9-12; 31:4-20.

         4.       While Plaintiff was preaching on this particular Saturday, a woman named Susan

Stone approached him. See Exhibit 2, starting at 8:07;2 see also [Doc. 38], ¶ 10.

         5.       She began waiving a lighter in front of Plaintiff’s camera while proclaiming her

own right to be on the public property. See Ex. 2, 8:07 to 9:14; [Doc. 38], ¶ 10.


2
 This is the eighth of ten videos Plaintiff uploaded of his sermon to his YouTube channel. It can also be located here:
https://www.youtube.com/watch?v=0nBznwOVd9M&t=596s

                                                          3
        6.      Mrs. Stone carried on in this fashion for about a minute, at which point her lighter

struck the Bible Plaintiff was holding, knocking it up and back into his face. See Ex. 2, 9:14 to

9:15.

        7.      Plaintiff responded by pushing Mrs. Stone to the ground. Ex. 2, at 9:14 to 9:17;

[Doc. 38], ¶ 13.

        Initial HPD Response

        8.      The Hobbs Police Department was called. Officer Brandon Ellis responded to the

scene. See Incident Report by Brandon Ellis, attached hereto as Exhibit 3, at p. 4; See also

Warrant and Criminal Complaint, attached hereto as Exhibit 4, at p. 4.

        9.      Ellis spoke to Mrs. Stone first. Mrs. Stone reported that the she was waiving her

lighter in front of Mr. Craft’s camera and telling him she had freedom of speech too when he

pushed her with both hands to the ground. See Ex. 3, p. 5; Ex. 4, p. 4.

        10.     Next, Ellis spoke to Plaintiff who also described how Mrs. Stone had approached

him, waived her light in front of his camera, and talked smack to him. Plaintiff told Ellis that after

about three minutes of this, Mrs. Stone pushed him and he pushed her back. See Ex. 3, p. 5; Ex. 4,

p.5.

        11.     After speaking to Plaintiff, Ellis talked with Israel Loya-Lopez, who reported

witnessing the incident. Ex. 3, p. 5, Ex. 4, p. 5.

        12.     Mr. Loya-Lopez told Ellis virtually the same thing that Mrs. Stone had—that she

walked over and waived her lighter in front of Plaintiff’s camera, that Plaintiff pushed her, and

that Mrs. Stone had never touched him. Ex. 3, p. 5; Ex. 4, p. 5.




                                                     4
       13.     Ellis did not attempt to seize, view, obtain, or otherwise access any of the video

recordings Plaintiff had been making with the phone because he did not think about it at the time.

Deposition of Brandon Ellis, 51:23—52:3, attached hereto as Exhibit 5.

       14.     Ellis told both parties that a report would be written up and that they could contact

the District Attorney if they wanted to pursue charges, which Mrs. Stone said she did. See Ex. 3,

p. 5; [Doc. 38], ¶ 19.

       Further Investigation

       15.     On April 19th, 2015, the day after Plaintiff’s altercation with Mrs. Stone, Detective

White was assigned to the case by his supervisor. Ex. 4, p 5; Deposition of Ahmaad White, 25:11—

26:3, attached hereto as Exhibit 6.

       16.     Detective White contacted Israel Loya-Lopez at his house and interviewed him

about the accident. Ex. 4, p. 6.

       17.     Mr. Loya-Lopez reported that Plaintiff pushed Mrs. Stone with both of his hands

and described the force as that one would use to push a 300-pound man. Ex. 4, p. 6; refer also to

Audio Recording of Detective White’s Conversation with Israel Loya-Lopez, attached hereto as

Exhibit 7.

       18.     After concluding his interview with Israel Loya-Lopez, Detective White contacted

Mrs. Stone at her home. Ex. 4, p. 6.

       19.     Mrs. Stone told Detective White the same thing she had told Officer Ellis—that she

waived her lighter in front of Plaintiff’s camera, he pushed her to the ground with both of his

hands, and she hit her head. Ex. 4, p 7.

       20.     Mrs. Stone told Detective White she was still in pain and that she was unable to

move throughout her residence like usual or sit upright without assistance. Ex. 4, p. 6.



                                                 5
       21.     Detective White took photos of bruises on Mrs. Stone’s right arm and a bruise on

the back of her head. Ex. 4, p. 7; see also photos attached hereto as Exhibit 8.



       Warrant Application and Subsequent Arrest

       21.     After interviewing Mr. Loya-Lopez and Mrs. Stone, Detective White conferred

with the District Attorney, who agreed that Plaintiff should be charged with misdemeanor battery

and disorderly conduct. Ex. 4, p. 7.

       22.     A few days later, on April 23rd, Mrs. Stone’s husband, Mark, contacted Detective

White to report that Mrs. Stone’s pain was increasing, she was acting verbally aggressive, and she

was experiencing mood swings. Ex. 4, p. 7.

       23.     Mr. Stone reported that Mrs. Stone was taken back to the hospital where a doctor

informed them that Mrs. Stone had sustained a severe concussion. Ex. 4, p. 8.

       24.     Upon receiving this news Detective White contacted the DA again. They agreed

Plaintiff should be charged with felony aggravated battery and disorderly conduct, a petty

misdemeanor. Ex. 4, p. 8.

       25.     Detective White drafted a criminal complaint and sought an arrest warrant on the

battery and disorderly conduct charges. A local magistrate judge approved the warrant application

on April 23, 2015. See Ex. 4 generally, and at p. 1.

       26.     The address Plaintiff was staying at in Hobbs was unknown to Detective White, as

the only address for Plaintiff that Ellis obtained was a Houston address that came from Plaintiff’s

driver’s license. Ex.3, p. 1; Ex. 6, 39:18-23.

       27.     Two days later, on April 25, 2015, Plaintiff was found and arrested at the Shipp

Street Plaza. Ex. 4, p. 1; [Doc. 38], ¶ 25.



                                                 6
         28.     The criminal charges against Plaintiff were later dismissed because the prosecution

failed to comply with New Mexico’s speedy trial requirements. See Order Granting Motion to

Dismiss, attached hereto as Exhibit 9.

         29.     There is no evidence that Plaintiff’s arrest was motivated by any religious bias

against him. See Ex. 1, 187:10—188:22.

         30.     Captain Wright did not speak to Detective White about this incident prior to

Plaintiff’s arrest. He believes he must have been on days off or on vacation because he did not

learn of Plaintiff’s arrest until after the fact. Deposition of Chad Wright, 134:7-13, attached hereto

as Exhibit 10.

         31.     There is no evidence Captain Wright had any involvement in assigning this case to

Detective White, or that he otherwise had any conversations with Detective White about this

incident prior to Plaintiff’s arrest. See. Ex. 1, 182:18—183:3; Ex. 10, 119:13-17, 125:7-20, 135:8-

10.



                                                 III.

                               ARGUMENT AND AUTHORITIES

      A. Summary Judgment Standard in Qualified Immunity Cases

         The summary judgment rule is designed to isolate and dispose of factually unsupported

claims or defenses. Celotex Corp. v. Catrett, 477 U.S. 317, 323-24, 106 S. Ct. 2548 (1986).

Summary judgment should be granted “if the movant shows that there is no genuine dispute as to

any material fact and the movant is entitled to judgment as a matter of law.” FED. R. CIV. P. 56(a).

In a typical case, the movant bears the initial burden of showing that the motion satisfies this

standard. Defendants in civil cases can meet their burden “either by producing affirmative



                                                  7
evidence negating an essential element of the [Plaintiff’s] claim, or by showing that the [Plaintiff]

does not have enough evidence to carry its burden of persuasion at trial. Trainor v. Apollo Metal

Specialties, Inc., 318 F.3d 976, 979 (10th Cir. 2012); see also Celotex, 477 U.S. at 325.

       In §1983 cases individual defendants may raise the defense of qualified immunity, which

shields government officials from civil liability for conduct that does not violate clearly-

established statutory or constitutional rights. Scott v. City of Albuquerque, 711 Fed Appx. 871,

875 (10th Cir. 2017) (citing Pearson v Callahan, 555 U.S. 223, 231, 129 S. Ct. 808 (2009)). Pauly

v. White, 874 F.3d 1197, 1214 (10th Cir. 2017) (quoting Swanson v. Town of Mountain View, 577

F.3d 1196, 1199 (10th Cir. 2009)). “When a defendant asserts qualified immunity at summary

judgment, the burden shifts to the plaintiff to show that: (1) the defendant violated a constitutional

right and (2) the constitutional right was clearly established.” Martinez v. Beggs, 563 F.3d 1082,

1088 (10th Cir. 2009) (citing Pearson v. Callahan, 555 U.S. 223, 232, 129 S. Ct. 808 (2009)). “If

a plaintiff fails to establish either prong, the defendant is entitled to qualified immunity.” Scott,

711 Fed. Appx.at 875.

   B. Defendant Ahmaad White is Entitled to Summary Judgment, on the Basis of
      Qualified Immunity, on All of Plaintiff’s Claims

           1. Plaintiff’s Fourth Amendment False Arrest Claim Fails

                    i.   Plaintiff’s Fourth Amendment Claim Fails Because There Was
                         Probable Cause for his Arrest

       “[A]n arrest is valid and does not violate the Fourth Amendment if the warrant underlying

it was supported by probable cause at the time of its issuance; this holds true even if later events

establish that the target of the warrant should not have been arrested.” Beard v. City of Northglenn,

Colo., 24 F.3d 110, 114 (10th Cir. 1994). “Probable cause for an arrest warrant is established by

demonstrating a substantial probability that a crime has been committed and that a specific



                                                  8
individual committed the crime.” Wolford v. Lasater, 78 F.3d 484, 489 (10th Cir. 1996). Because

of the Fourth Amendment’s strong preference for warrants, reviewing courts should accord great

deference to a magistrate’s determination of probable cause. United States v. Reed, 195 Fed. Appx.

815, *822 (10th Cir. 2006). “The court’s duty is ‘simply to ensure that the magistrate had a

substantial basis for. . . conclud[ing] that probable cause existed.” Reid v. Pautler, 36 F. Supp. 3d

1067, 1163 (D.N.M. 2014) (quoting Illinois v. Gates, 462 U.S. at 236, 238-39 (1983)).

         Here, there can be no question that Detective White’s warrant affidavit provided the

magistrate with a substantial basis for concluding there was probable cause to believe Plaintiff had

committed aggravated battery and/or disorderly conduct.3 United States v. Turner, 553 F.3d 1337,

1344 (10th Cir. 2009) (“the probable cause inquiry is not restricted to the particular offense, but

rather requires merely that officers had reason to believe that a crime—any crime—occurred.”).

The affidavit presented the magistrate with the indisputable facts that:

    1. Brandon Ellis responded to Shipp Street Plaza in reference to the dispute between Plaintiff
       and Mrs. Stone, UMF 8;

    2. Mrs. Stone told Ellis she approached Plaintiff, waived her lighter in front of his face, and
       that he pushed her to the ground and she hit her head, UMFs 9 and 19;

    3. Plaintiff himself also described to Ellis how Mrs. Stone approached him, that she pushed
       him and he pushed her back. UMF 10;

    4. An eyewitness named Israel Loya-Lopez told Officer Ellis that Plaintiff pushed Mrs. Stone
       but that she never touched him, UMFs 11-12;

    5. Detective White was assigned to the case and re-interviewed Mr. Loya-Lopez, who again
       reported that Plaintiff had pushed Mrs. Stone, and described the force as the force one
       would use to push a 300-pound man, UMFs 15-17;

    6. Detective White re-interviewed Mrs. Stone, who again reported that she had waived her
       lighter in front of Plaintiff’s Bible and he had pushed her to the ground causing her to hit
       her head. UMFs 18-19, 21;

3
 The arrest is constitutional so long as probable cause exists to believe that any crime had occurred. United States v.
Turner, 553 F.3d 1337, 1344 (10th Cir. 2009). Thus, Plaintiff’s arrest is constitutional even if the warrant affidavit
only provided a substantial basis for concluding probable cause existed for one alleged crime or the other.

                                                          9
    7. Mrs. Stone told Detective White that she was still in pain, could not move about her
       residence as usual, and needed assistance sitting up, UMFs 20;

    8. Mark Stone reported to Detective White that Mrs. Stone was experiencing emotional
       disturbances and increased pain and had to be taken back to the hospital where a doctor
       said she had a severe concussion, UMFs 22-23.

         Detective White’s affidavit unquestionably established a substantial basis for the

magistrate’s finding of probable cause to arrest Plaintiff. In New Mexico, aggravated battery is

the “unlawful touching or application of force to the person of another with intent to injure that

person”. NMSA §30-5-3(A). An aggravated battery is a felony when the unlawful touching or

application inflicts great bodily harm on the person. NMSA §30-5-3(C). Plaintiff was charged

with felony aggravated battery as well as disorderly conduct, a petty misdemeanor. Engaging in

violent behavior is enough to support a disorderly conduct charge. NMSA §30-2-1(A).

         In this case, Mrs. Stone reported that Plaintiff pushed her, eyewitness Israel Loya-Lopez

reported that Plaintiff pushed her, and Plaintiff did not deny it.4 UMFs 8-12. Pushing someone is,

indisputably, violent conduct. Thus, these facts supply a substantial basis for concluding there was

probable cause to arrest Plaintiff for disorderly conduct. Combined with the evidence that Mrs.

Stone was in pain for days after the accident, was unable to move about her home or sit up without

assistance, was experiencing emotional disturbances, and had suffered a severe concussion, the




4
  Plaintiff reported that Mrs. Stone pushed him first (a fact that was included in the warrant affidavit, see UMF 10).
The possibility that Plaintiff might have had a viable self-defense claim, however, was not something Detective White
was required to work out before seeking an arrest warrant. See Sanchez v. Lebate, 564 Fed. Appx. 371, 373 (10th Cir.
2014) (affirmative defense only defeats probable cause when it is conclusively established); see also Gorman v. Bail,
947 F. Supp. 2d 509, 523 (E.D. Pa. 2013) (“claims of self-defense to an assault necessarily admit involvement in a
violent altercation. . . . self-defense is inherently an issue that must be decided at trial, not by a police officer or a
judge at a hearing to issue an arrest warrant”). It is well-settled that “a police officer who has reasonably concluded
that probable cause exists to arrest a suspect is not required to further investigate all possible defenses or claims of
innocence.” Sperry v. Maes, 592 Fed. Appx. 688, 696 (10th Cir. 2014); Ruff v. Bd. of Regents of the Univ. of N.M.,
2018 U.S. Dist LEXIS 11187, *31 (D.N.M. Jan. 24, 2018) (“Several cases establish that where probable cause supports
an arrest warrant, an officer’s failure to investigate potential problems in the victim’s or witness’s statements does not
violate the Fourth Amendment.”).

                                                           10
undisputed fact that Plaintiff pushed Mrs. Stone also provided a basis for finding there was

probable cause to arrest Plaintiff for felony aggravated battery. Because Detective White’s

affidavit supplied a substantial basis for the magistrate judge’s probable cause finding, Plaintiff’s

arrest was valid under the Constitution. Plaintiff’s Fourth Amendment claim against Detective

White fails as a matter of law.

                     ii.    The “Inaccuracies” and “Omissions” Plaintiff Alleges Were
                            Contained in Detective White’s Arrest Warrant Affidavit Would Not
                            Have Defeated the Probable Cause Finding

        Despite the foregoing, Plaintiff alleges that Detective White violated the Constitution “by

making false statements about what had happened, and by omitting [from his arrest warrant

application] other information showing what happened at the scene”. Fourth Amended Complaint,

[Doc. 38], ¶ 21(a)-(o) (setting forth the alleged inaccuracies and omissions). An arrest warrant

violates the Fourth Amendment when the officer “knowingly…, or with reckless disregard for the

truth,” includes false statements in the affidavit or “knowingly or recklessly omit[s] from an arrest

affidavit information which, if included, would have vitiated probable cause.” See Bruner v.

Baker, 506 F.3d 1021, 1026 (10th Cir. 2007). “Allegations of negligence or innocent mistake are

insufficient.” Franks v. Delaware, 438 U.S. 154, 171 (1978).

        There are many problems with Plaintiff’s argument. First, even if such inaccuracies and

omissions exist,5 there is no evidence whatsoever that Detective White acted knowingly or with

reckless disregard for the truth. Plaintiff’s Complaint intimates that such knowledge or reckless

intent can be inferred from the fact that Detective White did not view the recorded video evidence

before seeking the warrant. Plaintiff believes this evidence was available to the Hobbs Police

Department and would have demonstrated certain inaccuracies in the witnesses’ statements. [Doc.


5
 Something Defendants adamantly dispute for reasons that are set forth in Defendants’ Motion to Dismiss. [Doc.
39], pp. 3-6.

                                                       11
38], ¶¶ 22-23. But the undisputed evidence is that the video was not available to Detective White

because Brandon Ellis did not obtain it when he initially responded to the scene. UMF 13. Because

this evidence was not in Detective White’s or the Hobbs Police Department’s possession and

because he could not get it without Plaintiff’s permission or a warrant, it was reasonable for

Detective White to rely on the witness accounts without taking additional steps to corroborate

them. See J.B. v. Wash. County, 127 F.3d 919, 930 (10th Cir. 1997), (citing United States v.

Decoteau, 932 F.2d 1205, 1207 (7th Cir. 1991) for the proposition that “if it seems reasonable to

the police to believe that the eyewitness was telling the truth, they need not take any additional

steps to corroborate the information. . . .”). White’s failure to obtain the video evidence is not at

all indicative of a knowing or reckless disregard for the truth. Beard v. City of Northglenn, Colo.,

24 F.3d 110, 116 (10th Cir. 1994) (“The failure to investigate a matter fully, to ‘exhaust every

possible lead, interview all potential witnesses, and accumulate overwhelming corroborative

evidence’ rarely suggests a knowing or reckless disregard for the truth. . . .To the contrary, it is

generally considered to be token negligence ‘at most.’”).

       Second, even if it is assumed that the alleged inaccuracies and omissions exist and even if

it is assumed Detective White acted knowingly or with reckless disregard for the truth, Plaintiffs

Fourth Amendment claim still fails. The alleged inaccuracies and omissions are immaterial and

therefore, do not vitiate probable cause. See e.g. Sperry v. Maes, 592 Fed. Appx. 688, 695-96

(10th Cir. 2014) (even construing inaccuracies in a warrant affidavit as knowingly false, they were

not material and did not defeat probable cause). Even if the alleged inaccuracies were removed

and the alleged omissions added to Detective White’s affidavit, it would still supply the probable

cause needed to support the arrest warrant. Again, the affidavit would still document the witness

accounts which were all in agreement on the key fact that Plaintiff pushed Mrs. Stone. Had the



                                                 12
video been available, and had Detective White viewed it, it would have only provided further

evidence that Mr. Craft pushed Mrs. Stone.6 See UMF 7.

                      iii.    Even if there was Evidence Sufficient to Raise a Triable Issue as to
                              Whether Detective White Included Inaccurate Information and
                              Omitted Material in his Warrant Affidavit, and Whether he Did so
                              Knowingly or With Reckless Disregard for the Truth, Detective
                              White is Still Entitled to Qualified Immunity Because the Violation
                              was Not Clearly Established

         To the extent a court could find that Detective White acted knowingly or with reckless

disregard for the truth in his application for a warrant, and that such failure caused him to include

false information or omit material information that would have defeated probable cause, Plaintiff

cannot point to any case law that would have put Detective White on notice that he was violating

the Constitution. "The relevant, dispositive inquiry in determining whether a right is clearly

established is whether it would be clear to a reasonable [person] that his conduct was unlawful in

the situation he confronted." Holland v. Harrington, 268 F.3d 1179, 1186 (10th Cir. 2001)

(internal quotations and quoted authority omitted). This requirement is designed to protect "all

but the plainly incompetent or those who knowingly violate the law." Malley v. Briggs, 475U.S.

335,341,106 S.Ct. 1092 (1986). In the Tenth Circuit, a right is clearly established if Supreme

Court or Tenth Circuit case law exists on point, or if the clearly established weight of authority

from other circuits has found the law to be as plaintiff maintains. See Peterson v. Jensen, 371 F.3d

1199, 1202 (10th Cir. 2004). The unlawfulness of the action must be apparent in light of


6
  The video would not have conclusively established a self-defense claim, either, as it leaves plenty of room to question
whether Plaintiff’s use of force was reasonable in relation to the threat posed by Mrs. Stone—a five-foot-two elderly
lady who weighed about one hundred pounds. See Ex. 2, at 9:14 to 9:17; Ex. 3, p. 1; see also State v. Abeyta, 1995-
NMSC-052, 120 N.M. 233, 241 (noting that self-defense is only a justification for a crime if the force used is
reasonable in relation to the threat), overruled on other grounds by State v. Campos, 1996-NMSC-043, n.4. The video
does not rule out the possibility that Mrs. Stone’s touching of Plaintiff—knocking his Bible into his face by striking
it with her lighter—was accidental. The same cannot be said of Plaintiff’s actions. He can be heard on the video
saying that “any woman who puts her hands on [him] will feel the pain of Yahawah bahasham Yahawashi,” which is
the Hebrew name of his God. Ex. 2, at 9:38. At his deposition, he acknowledged that he is the more physically
dominant of the two. Ex. 1, 170:9-14.

                                                          13
preexisting law. See Hope v. Pelzer, 536 U.S. 730, 739, 122 S.Ct. 2508 (2002). There was no

clearly established law at the time of Plaintiff’s arrest that would have put a reasonable officer in

Detective White’s position on notice that his actions - interviewing the putative victim and an

eyewitness to a potential crime he was investigating, relying on all of the witnesses’ statements

(including that of the plaintiff) to draft a warrant, obtaining the warrant from a magistrate judge,

and then executing it - was unlawful. Detective White is entitled to qualified immunity and

Defendants are entitled to summary judgment on Plaintiff’s Fourth Amendment claims.

           2. Plaintiff’s Fourth Amendment Malicious Prosecution Claim against Detective
              White Cannot Survive Summary Judgment

       In addition to his false arrest claim, Plaintiff also alleges a claim for malicious prosecution

in violation of the Fourth Amendment. [Doc. 38], Count III. To prevail on this claim, a plaintiff

must establish that: 1) the defendant caused the plaintiff’s continued confinement or prosecution;

2) that the original action terminated in the plaintiff’s favor; 3) that no probable cause supported

the original arrest, continued confinement, or prosecution; 4) the defendant acted with malice;

and 5) the plaintiff sustained damages. Wilkins v. DeReyes, 528 F.3d 790, 799 (10th Cir. 2008).

Plaintiff’s claim fails on the second and third elements.

       With respect to the requirement that the criminal action terminated in his favor, Plaintiff

must show that the criminal charges against him were dismissed for reasons indicative of

innocence and not on technical grounds having little or no relation to his guilt. M.G. Young, 826

F.3d 1259, 1262 (10th Cir. 2016). The charges against Plaintiff were dismissed upon a motion by

Plaintiff’s public defender alleging violation of Plaintiff’s speedy trial rights. See UMF 28; see

also Cordova v. City of Albuquerque, 816 F.3d 645, 652 (10th Cir. 2016) (declining to adopt a rule

that speedy trial dismissals are per se favorable and indicative of innocence). The speedy trial

dismissal of charges against the plaintiff in the Cordova case was not indicative of innocence

                                                 14
because the prosecution did not abandon its efforts and nothing else suggested the dismissal was

indicative of the plaintiff’s innocence. Id. at 654. The same is true in this case. The order of

dismissal notes that the case was set for trial and that the prosecution’s delay was not deliberate,

but for administrative or neutral reasons. See Ex. 9, ¶ 11.

         Of course, even if the proceedings had terminated in a manner indicative of innocence,

Plaintiff’s malicious prosecution claim would still fail because his arrest and charges were

supported by probable cause, as set forth above in the previous section. Supra, IV(B)(1)(ii-iii).

Plaintiff simply cannot establish the elements required to sustain his malicious prosecution claim.

Even assuming Plaintiff could establish such a violation, Plaintiff could not show that clearly

established case law was such that it would have put a reasonable officer in Detective White’s

position on notice that any of his actions were unlawful. Detective White is entitled to qualified

immunity on this claim, and summary judgment in his favor should be entered.

              3. Plaintiff Cannot Prevail on his First Amendment Claims against Detective
                 White

                        i.    There is no Evidence Any of Detective White’s Actions were
                              Motivated as a Response to Plaintiff’s Speech

         The basis for Counts I and II of the Fourth Amended Complaint are that Defendants

“discriminat[ed] against Plaintiff because of the content of his religious speech” and “prevent[ed]

Plaintiff from having access to a public forum.” First, Defendants never prevented Plaintiff from

having access to the Shipp Street Plaza. Plaintiff’s own Complaint admits he had been preaching

at the Plaza for almost six months7 prior to this incident. [Doc. 38], ¶ 25. In addition, Plaintiff

came back out and preached in the same location the week after the incident. UMF 27. There is




7
 Plaintiff testified that at the time of his arrest, he had been in Hobbs for eight months and that, during that time, he
preached in public every weekend or every other weekend. UMF 2.

                                                           15
no evidence anyone, much less Defendants, ever prevented Plaintiff from accessing the Shipp

Street Plaza either before or after his lawful arrest.

        Plaintiff does not explicitly phrase his First Amendment claims as retaliation claims.

Assuming, however, that is what they are, there is no evidence Plaintiff’s arrest was motivated as

a response to his speech. To establish a First Amendment retaliation claim the plaintiff must prove

1) he was engaged in a constitutionally protected activity; 2) the defendant-officer’s actions caused

him to suffer an injury that would chill a person of ordinary firmness from continuing to engage

in that activity; and 3) the defendant-officer’s actions were substantially motivated as a response

to the plaintiff’s exercise of his First Amendment rights. A.M. ex rel. F.M. Holmes, 830 F.3d 1123,

1163 (10th Cir. 2016). Here, there is no evidence Detective White’s actions were substantially

motivated as a response to Mr. Craft’s speech. See UMF 29. For that reason alone, a First

Amendment Retaliation claim against Detective White would fail.

                   ii.    Even if there was Evidence to Support Plaintiff’s First Amendment
                          Claims Against Detective White, He would Be Entitled to Qualified
                          Immunity Because the Violation Was Not Clearly Established at the
                          Time of Plaintiff’s Arrest

        Even if there was evidence that Detective White’s actions were motivated as a response to

Plaintiff’s speech, Detective White would still be entitled to qualified immunity because probable

cause supported Plaintiff’s arrest. This is because at that time, there was still an open question in

the 10th Circuit as to whether a retaliatory arrest claim can be brought when an arrest is supported

by probable cause. In DeLoach v. Bevers, 992 F.2d 618 (10th Cir. 1990) the Tenth Circuit said

such claims could be brought. The Supreme Court called this rule into question in Hartman v.

Moore, 547 U.S. 250 (2006) (holding that a malicious prosecution claim will not lie where

probable cause exists). The Tenth Circuit reaffirmed Deloach in Howards v. McLaughlin, 634

F.3d 1131, 1131 (10th Cir. 2011), but its denial of qualified immunity to the defendant-officer(s)

                                                  16
in that case was reversed by the Supreme Court, on the grounds that the Tenth Circuit erred in

finding that the rule was clearly established. Reichle v. Howards, 132 S. Ct. 2088, 2095 (2012)

(“reasonable officers could have questioned whether the rule of Harman also applied to arrests”).

       After Howards, and up until the time of Plaintiff’s arrest in April of 2015, the Tenth Circuit

followed the rule that, “in the absence of but-for causation, the arresting officer is entitled to

qualified immunity from a retaliatory-arrest claim.” Storey v. Taylor, 696 F.3d 987, 997 (10th

Cir. 2012). Notably, the Tenth Circuit had acknowledged the open question of whether DeLoach

survives Hartman, but had declined to decide the issue. See e.g., Wilson v. Vill. of Los Lunas, 472

Fed. Appx. 635, 643 (10th Cir. 2014); Pompeo v. Bd. of Regents, 852 F.3d 973, 987 (10th Cir.

2017). If the judges of the 10th Circuit did not know where the law stood on this issue in April,

2015, then surely reasonably prudent police officers could not have been expected to either.

       In light of the foregoing, even if Detective White violated Plaintiff’s First Amendment

rights, the violation was not clearly established at the time of Plaintiff’s arrest. Defendant is

entitled to qualified immunity and, thus, summary judgment in his favor should be granted.


   C. No Evidence Supports Any Claim Against Chad Wright

       Plaintiff has alleged the same First and Fourth Amendment claims he brings against

Detective White against Defendant Chad Wright as well. According to his Complaint, Captain

Wright “advised that Ellis ‘needed to find a reason to arrest Plaintiff’”. [Doc. 38], ¶ 18. The

undisputed facts as revealed through discovery, however, show that Captain Wright had zero

involvement in this case whatsoever. He had no role in the initial response, the investigation, the

warrant application, or the subsequent arrest. Wright did not author the warrant application for

Mr. Craft’s arrest, or arrest him, and there is no evidence he commanded or ordered Detective




                                                17
White, or anyone else, to do so.8 Plaintiff himself admits he does not “know exactly how [Wright]

was involved”. See UMF 31.

         Additionally, even if there were evidence tying Captain Wright to any of the events made

the basis of this suit, Plaintiff’s First and Fourth Amendment claims would fail for all the same

reasons these claims fail against Detective White. See supra, § III(B)(1)-(3). It is well settled that

in order to overcome an officer’s entitlement to qualified immunity a plaintiff must establish that

“each defendant, through his own actions, violated the constitution.” Mayfield v. Harvey Cty.

Sheriff’s Dep’t, 731 Fed. Appx. 685, 688 (10th Cir. 2018). Because there is no evidence that

Captain Wright violated any of Plaintiff’s rights, he should be granted qualified immunity and, as

such, is entitled to summary judgment.



         WHEREFORE, premises considered, Defendants respectfully request that the Court grant

their Motion for Summary Judgment, on the basis of qualified immunity, dismiss Plaintiff’s

Complaint and claims against them in their entirety, and for such other and further relief as the

Court deems just and proper.




8
  Indeed, Captain Wright testified he never spoke with Detective White about this incident prior to Plaintiff’s arrest.
UMF 30. Wright believes he must have been on days off or on vacation because he did not learn of Plaintiff’s arrest
until after the fact. UMF 30. In addition, neither Lt. McEachern nor former HPD officers Ellis or Thomas testified
that Captain Wright had any involvement in assigning this case to White, or any conversations with him about it prior
to Plaintiff’s arrest. UMF 31.

                                                         18
                                                  Respectfully submitted,


                                                  ATWOOD, MALONE, TURNER & SABIN, P.A.


                                                  By       /s/ Bryan Evans
                                                            Bryan Evans
                                                            K. Renee Gantert
                                                            PO Drawer 700
                                                            Roswell, NM 88202-0700
                                                            (575) 622-6221
                                                            Attorneys for Defendants

I HEREBY CERTIFY that on September 16, 2019, I filed
the foregoing instrument electronically through the Court’s
Mandatory Electronic Filing system which caused all parties
of record to be served by electronic means, as more fully
reflected on the emailed Notice of Electronic Filing received
from the Court.

Electronically Filed /s/ Bryan Evans_________ _
Bryan Evans




                                                                19
